USCA11 Case: 21-13466      Date Filed: 08/19/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13466
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DONALD LEE REAVES,
a.k.a. Donald Reaves,


                                      Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
          D.C. Docket No. 1:14-cr-00082-CLM-JHE-1
                   ____________________
USCA11 Case: 21-13466             Date Filed: 08/19/2022         Page: 2 of 8




2                          Opinion of the Court                       21-13466


Before JILL PRYOR, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:

        Donald Lee Reaves, a federal prisoner proceeding pro se,1
appeals the district court’s denial of his motion for compassionate
release under 18 U.S.C. § 3582(c)(1)(A), as amended by § 603(b) of
the First Step Act of 2018. Reaves raises three issues on appeal. He
argues that: (1) his medical conditions combined with COVID-19
were “extraordinary and compelling” reasons for his release; (2) the
district court failed to properly balance the 18 U.S.C. § 3553(a) fac-
tors; and (3) he was not a danger to the community. 2 After careful
review, we affirm.
                                           I.
       A jury found Reaves guilty of one count of possession of a
firearm by a convicted felon. He was sentenced as a career offender
under the Sentencing Guidelines and received a below-guidelines
sentence of 192 months’ imprisonment.


1
  Reaves’s motion for appointment of counsel is DENIED because the legal
issues in this case are not complex, and Reaves has shown himself to be capa-
ble of presenting his arguments. See Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir.
1993); Fowler v. Jones, 899 F.2d 1088, 1096 (11th Cir. 1990).
2
 Reaves also argues that we wrongly decided United States v. Bryant, 996 F.3d
1243 (11th Cir.), cert. denied, 142 S. Ct. 583 (2021). This argument is without
merit. We are bound by that decision. United States v. Vega-Castillo, 540 F.3d
1235, 1236 (11th Cir. 2008).
USCA11 Case: 21-13466            Date Filed: 08/19/2022         Page: 3 of 8




21-13466                  Opinion of the Court                               3

       Years later, in May 2021, Reaves filed the instant motion for
compassionate release under the First Step Act. 3 He asserted that
he was eligible for compassionate release because his medical con-
ditions and COVID-19 combined constituted extraordinary and
compelling reasons for his release. He contended that the facility in
which he was incarcerated had a high infection rate and was not
well-equipped to treat COVID-19. He asserted that he was a
61-year-old with high blood pressure, asthma, a heart murmur, and
severe obesity. He explained that he previously had contracted
COVID-19, which left him with breathing problems, chest pain,
headaches, and fatigue.
       Reaves further contended that the district court should con-
sider his post-sentencing conduct and rehabilitation in determining
whether he was a danger to society. He pointed out that he had
maintained employment in prison, had accepted responsibility for
his actions, and had had no disciplinary infractions. 4 He asserted
that he was not a danger to society or a flight risk.


3
  Reaves first filed a first motion for compassionate release in October 2020,
and the district court denied it. Reaves did not appeal the denial. Instead, he
filed a motion to reconsider the denial. The district court construed the mo-
tion to reconsider as a new motion for compassionate release, the one at issue
in this appeal.
4
 Reaves also asked the district court to release him to home confinement. The
court determined that it lacked jurisdiction to do so. Because Reaves offers no
argument on appeal on this issue, he has abandoned it. United States v. Cun-
ningham, 161 F.3d 1343, 1344 (11th Cir. 1998).
USCA11 Case: 21-13466         Date Filed: 08/19/2022     Page: 4 of 8




4                       Opinion of the Court                 21-13466

       Reaves attached various records to his motion, including
medical records which showed that he had contracted COVID-19
in February 2021 but had recovered and no longer had symptoms.
The medical records also showed that he had hypertension and was
taking medication for the disease. The government did not respond
to Reaves’s motion.
        The district court denied the motion. The court concluded
that Reaves had not shown extraordinary and compelling circum-
stances warranting compassionate release. The court determined
that the § 3553(a) factors did not support Reaves’s early release.
The court noted Reaves’s post-sentencing conduct and rehabilita-
tion efforts but nonetheless found release inappropriate, citing the
nature and circumstances of his offense, his history and character-
istics (including his previous convictions), the deterrent value of
adequate punishment, and the potential danger to the community.
       This is Reaves’s appeal.
                                     II.
       We review a district court’s denial of a § 3582(c)(1)(A) mo-
tion for an abuse of discretion. United States v. Harris, 989 F.3d 908,
911 (11th Cir. 2021). “A district court abuses its discretion if it ap-
plies an incorrect legal standard, follows improper procedures in
making the determination, or makes findings of fact that are clearly
erroneous.” Id. (internal quotation marks omitted).
      District courts lack the inherent authority to modify a term
of imprisonment but may do so to the extent permitted by statute.
USCA11 Case: 21-13466         Date Filed: 08/19/2022     Page: 5 of 8




21-13466                Opinion of the Court                         5

United States v. Jones, 962 F.3d 1290, 1297 (11th Cir. 2020). A dis-
trict court may reduce a term of imprisonment pursuant to
§ 3582(c)(1)(A) if (1) as relevant here, there are “extraordinary and
compelling reasons” for doing so within the meaning of the appli-
cable policy statement found in § 1B1.13 of the United States Sen-
tencing Guidelines, (2) the § 3553(a) sentencing factors favor doing
so, and (3) doing so would not endanger any person or the com-
munity. United States v. Tinker, 14 F.4th 1234, 1237 (11th Cir.
2021) (citing 18 U.S.C. § 3582(c)(1)(A)). Because a district court
“must find that all necessary conditions are satisfied before it grants
a reduction,” where “at least one of the compassionate-release con-
ditions was not satisfied, it cannot—as either a syntactical or logical
matter—have been error for the district court to skip assessment of
another condition.” Id. at 1237–38.
       The policy statements applicable to § 3582(c)(1)(A) are
found in § 1B1.13. See U.S. Sent’g Guidelines Manual § 1B1.13 (U.S.
Sent’g Comm’n 2018). As relevant here, the commentary to
§ 1B1.13 lists a defendant’s medical condition and age as possible
“extraordinary and compelling reasons” warranting a sentence re-
duction. Id. § 1B1.13, comment n.1(A). However, a medical condi-
tion can only serve as the basis for compassionate release if it is
terminal or “substantially diminishes the ability of the defendant to
provide self-care within the environment of a correctional facility
and from which he or she is not expected to recover.” Id. A person
also may be eligible for a sentence reduction if, “[a]s determined by
the Director of the Bureau of Prisons [(“BOP”)], there exists in the
USCA11 Case: 21-13466        Date Filed: 08/19/2022     Page: 6 of 8




6                      Opinion of the Court                21-13466

defendant’s case an extraordinary and compelling reason other
than, or in combination with,” the other examples listed. Id.
§ 1B1.13, comment n.1(D).
        The policy statement in § 1B1.13 applies to all motions filed
under § 3582(c)(1)(A), and thus district courts are bound to apply
§ 1B1.13’s definition of “extraordinary and compelling reasons.”
United States v. Bryant, 996 F.3d 1243, 1262 (11th Cir.), cert. de-
nied, 142 S. Ct. 583 (2021). We have held that § 1B1.13, comment
n.1(D), is not at odds with 18 U.S.C. § 3582(c)(1)(A), as amended by
the First Step Act, and that the phrase “[a]s determined by the Di-
rector of the [BOP]” could not be replaced with “as determined by
a district court.” Id. at 1263. So, courts do not have the freedom to
define other extraordinary and compelling reasons beyond those
set forth in § 1B1.13 or determined by the Director of the BOP. Id.
at 1264.
        Under § 3553(a), a district court’s sentence must be suffi-
cient, but not greater than necessary, to achieve the goals of sen-
tencing: reflecting the seriousness of the offense, promoting re-
spect for the law, providing just punishment, deterring future crim-
inal conduct, protecting the public, and providing the defendant
with any needed training or treatment. 18 U.S.C. § 3553(a). Section
3553(a) also requires district courts to consider the nature and cir-
cumstances of the offense, the defendant’s history and characteris-
tics, the kinds of sentences available, the Sentencing Guidelines,
any pertinent policy statement, the need to avoid disparate
USCA11 Case: 21-13466        Date Filed: 08/19/2022     Page: 7 of 8




21-13466               Opinion of the Court                        7

sentences for defendants with similar records, and the need to pro-
vide restitution to any victims. Id.
       The weight given to any specific § 3553(a) factor is commit-
ted to the sound discretion of the district court. Tinker, 14 F.4th
at 1241. The district court need not address each of the § 3553(a)
factors or all of the mitigating evidence. Id. A sentence may be af-
firmed so long as the record reveals that the district court consid-
ered a number of the factors. Id.
       Here, the district court did not abuse its discretion in deny-
ing Reaves’s motion. First, the court correctly concluded that
Reaves had not shown “extraordinary and compelling” reasons jus-
tifying compassionate release. Reaves’s medical records show that
his medical conditions are being treated, are manageable in prison,
and do not interfere with his ability to provide self-care. And we
have denied similar motions for compassionate release where a
prisoner’s medical conditions are manageable in prison, even when
those conditions may place a prisoner at an increased risk from
COVID-19. See United States v. Giron, 15 F.4th 1343, 1346 (11th
Cir. 2021) (holding that the district court did not err in denying
compassionate release to a prisoner with high cholesterol, high
blood pressure, and coronary artery disease, even though the pris-
oner was at increased risk from COVID-19, because his conditions
were manageable in prison). Further, to the extent that Reaves re-
lied on his lingering COVID-19 symptoms, his medical records in-
dicate that he recovered from his COVID-19 infection and no
longer has symptoms. But even if he continues to suffer from some
USCA11 Case: 21-13466            Date Filed: 08/19/2022         Page: 8 of 8




8                         Opinion of the Court                      21-13466

lingering symptoms, he has not shown how they interfere with his
ability to provide self-care. Thus, the district court did not err in
concluding that one of the necessary conditions for the granting of
compassionate release had not been satisfied. See Tinker, 14 F.4th
at 1238.
        Second, and alternatively, Reaves has not shown that the
district court abused its broad discretion in weighing the § 3553(a)
factors by weighing the nature and circumstances of his offense and
his criminal history more heavily than his efforts at rehabilitation.
See id. at 1241. Thus, the district court did not err in concluding
that a second necessary factor for compassionate release was unsat-
isfied.
      In light of the above, we need not address Reaves’s argu-
ment that the district court erred in determining that he was a dan-
ger to the community. See id. at 1238. 5
     In sum, we must affirm the district court’s denial of Reaves’s
motion for compassionate release.
       AFFIRMED.




5
 The district court also denied Reaves’s motion based on his failure to exhaust
his administrative remedies. Because we conclude that the district court
properly denied the motion on other grounds, we do not address whether
Reaves failed to exhaust his administrative remedies.